The Court:
This appeal is from a judgment entered against the appellant for a delinquent school tax amounting to two dollars and forty-eight cents.
The validity of the tax is disputed on the ground that the trustees of the school district did not, in calling the election, posting notices, and equalizing the assessments, comply with the law. From an examination of the record before us we have arrived at the conclusion that there was a substantial compliance with the law by the Board of Trustees in the matters brought to our attention by the appellant, and that the judgment should be affirmed.
Judgment affirmed.